Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 8 are objected to because of the following informalities:
In claim 1, line 8, ‘position axially’ should read ‘positioned axially’ 
In claim 5, line 1, ‘a maximum radial thickness’ should read “the maximum radial thickness”
In claim 8, lines 1 and 2, ‘a tread’ should read “the tread”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
1 recites the limitations “the portion in question” in lines 1-2 from bottom. It is too informal to use “the portion in question” in the claim. It raises a question of scope and renders the claim indefinite.  It is not clear which portion is necessarily “in question”.   
Claims 2-3 recite the limitations "the loss factor" in line 2.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes claims 2-3 will be read as if dependent of claim 1, which recites ‘a loss factor’.
Claim 4 in line 2 recites the limitations "a maximum radial thickness E".  It is unclear for the meaning of the phrase of “maximum” in a claimed range from 3 mm to 7 mm and renders the claim indefinite.
Claim 5 in line 1 recites the limitations “the maximum radial thickness E”. It is unclear for the meaning of the phrase of “maximum” with ‘at most’ in the claim and renders the claim indefinite.
Depended claims 6-14 are rejected as well. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-14 rejected under 35 U.S.C. 103 as being unpatentable over Colombo et al. (US 2016/0193880).
Regarding claims 1, 6-7, Colombo discloses that, as illustrated in Figs. 3-4, a tire, the speed rating pf which is at least V, that is to say one that is adapted to be mounted on a vehicle of which the maximum permissible speed is at least equal to 240 km/h (a high or ultra high performance car tyre ([0001])), the axial width of which is at least equal to 200 mm ([0069]), and having an outer perimeter P, comprising:
a tread (Fig. 3, item 2), adapted to come into contact with the ground via a tread surface (as shown), having an axial width LBDR (Fig. 3, L1+L2+L3 = LBDR) and a volumetric void ratio equal to 2% and at most equal to 20% ([0070]; overlapping); 
the tread having a central part PC (Fig. 3, item L1), centered on an equatorial plane C (Fig. 4, item X; [0025] and [0134]) and delimited by two circumferential planes and two lateral parts PI (Fig. 3, items L2 and L3) position axially on either side of the central part PC (as shown), each lateral part PI having a volumetric void ration at most equal to 2% ([0096], lines 1-3 (one embodiment for overlapping); the minimum volumetric void ration will be zero (related to claim 7)); 
the central part PC of the tread comprising at least one groove (for example, Fig. 4, item 4 (the second circumferential groove))), forming a space opening onto the tread surface and being delimited by at least two main lateral faces (for example, Fig. 4, items 104 and 204) connected by a bottom face (as shown in Fig. 3);
the at least one groove in the central part PC of the tread having a mean width W (as shown in Figs. 3 and 4) at least equal to 6 mm and at most equal to 30 mm ([0052] and [0102]; overlapping), and a depth H at least equal to 3 mm and at most equal to 6 mm ([0053], overlapping),

However, Colombo does not explicitly disclose that the central part PC of the tread has an axial width at most equal to one third or one quarter (related to claim 6) of the axial width LBDR of the tread. As illustrated in Figs. 4 and 7, the central part PC of the tread has the axial widths. Thus, the axial width of the central part PC of the tread is determined by the first and second circumferential grooves 3, 4, 5, 6 and the circumferential ribs 9, 10, 11 and is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the central part PC of the tread has an axial width at most equal to one third or one quarter of the axial width LBDR of the tread) as a result of routine optimization of the result effective variable of the tread deformation in an effort to prevent or reduce the loss of the grip of the tire ([0013]).
Regarding claims 4-5, Colombo discloses that, as illustrated in Fig. 3, the first/second circumferential grooves 3, 4, 5, 6 preferably have a maximum depth ranging from about 4 mm to about 11 mm ([0108], lines 1-3). Combining the disclosure of the maximum depth of the first/second circumferential grooves 3, 4, 5, 6 with the structure of the tread illustrated in Fig. 3, it is reasonable to say said the tread has the maximum radial thickness of the tread is overlapping the maximum radial thickness E from 3 mm to 7 mm or less than 5.5 mm.
8-10, Colombo discloses that, as illustrated in Fig. 3, the tire comprises the tread having two axial edges (as shown), one of which, positioned on the inner side of the vehicle, is referred to as the inner axial edge, wherein at least one groove in the tread has an inner main lateral face (as shown), axially closest to the inner axial edge, that forms a mean taper angle with a circumferential plane that is at least equal to 10˚ or at least equal to 30˚ ([0035]; overlapping) (related to claim 9). Because the inclination of a groove (for example, the circumferential grooves 3, 4, 5, 6) is meant the angle of the groove with respect to the direction parallel to the equatorial plane of the tyre has an absolute value between 0˚ and 90˚ ([0035]). There is a possibility that, as illustrated in Fig. 3, a mean taper angle of the outer main lateral face with a circumferential plane that is at most equal to the mean taper angle of the inner main lateral face (related to claim 10).  
	Regarding claims 11-12, Colombo discloses that in the tire at least one groove in the central part PC of the tread is obtained by moulding, or a mechanical cutting or machining operation (product by process).
 	Regarding claim 13, Colombo discloses that, as illustrated in Figs. 2-3, in the tire the central part PC of the tread contains a single, substantially circumferential groove extending around the entire circumference of the tread.        
Colombo discloses the claimed invention except for integrating a plurality of circumfential grooves into a single groove.  It would have been obvious to one of ordinary skill in the art at the time the invention to Colombo, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art (MPEP 2144.04 
Regarding claim 14, Colombo discloses that, in the tire the mean width W of the single, substantially circumferential groove has variations at least equal to 1 mm around the entire circumference of the tire ([0102]; overlapping).  
Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Colombo et al. (US 2016/0193880) in view of Kamada (US2018/0163030).
Regarding claims 2-3, Colombo discloses how to reduce or prevent the loss of grip during cornering resulting in sudden load transfers ([0013]). However, Colombo does not explicitly disclose the tread comprises a rubber material, a loss factor P60 of which, measured at 60 ˚C and 10 Hz (product by process), is at least equal to 25% or 35%.
In the same field of endeavor, rubber composition for tire (high grip performance), Kamada discloses that, for example, tan δ (loss factor) is from 0.301 to 0.500, and preferably from 0.366 to 0.453 ([0036]; overlapping).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colombo to incorporate the teachings of Kamada to provide that the tread comprises a rubber material, a loss factor P60 of which, measured at 60˚ C and 10 Hz, is at least equal to 25% or 35%. Doing so would be possible to improve grip performance, as recognized by Kamada ([0007], [0008], [0009], [0010], [0011]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742